Exhibit 10.1

 

March 27, 2020

 

Robin Gantt

 

 

Re:     Confidential Employment Separation Agreement

 

Dear Robin:

 

As we discussed, you have notified Northwest Pipe Co. (the “Company”) that you
wish to resign, and the Company has accepted your resignation from your full
time role, effective March 31, 2020.

 

Provided below in Part I (“Separation from Employment”) are details regarding
your final pay and other employment benefits. You will receive your final pay
and the other benefits described in Part I regardless of whether you decide to
sign the agreement described in Part II below. Part II (“Confidential Separation
Agreement”) provides you with additional separation pay if you voluntarily agree
to certain terms and conditions.

 

Part I. Separation from Employment

 

1.     Final Pay. Your resignation will be effective and your employment with
the Company will end on March 31, 2020. You will receive your final paycheck and
pay for your accrued but unused vacation on that day or shortly thereafter in
accordance with applicable law.

 

If you have any monies due to you for outstanding business expenses, please
submit them for review, approval and payment in accordance with Company policy.

 

2.     Performance Share Units. In accordance with the terms of the Performance
Share Unit Agreement, your shares that vest on March 31, 2020 shall vest on that
date. Any shares that are unvested at the time your employment ends will be
forfeited.

 

3.     Other Benefit Plans. Your other benefits will continue in accordance with
the terms of applicable benefits plans. If you have any questions regarding your
other benefits, contact Megan Kendrick, Vice President of Human Resources at
360-397-6312.

 

4.     Return of Company Property. On your last day of employment or immediately
thereafter, you must return any and all Company property in your possession or
control, including but not limited to any Company credit cards, keys, card keys,
employee badges, computers, cell phones, tablet devices, documents (including
all financial and accounting documents), manuals, customer and product lists and
information, equipment, supplies, strategic planning information, and human
resources information, as well as any other property belonging to the Company or
any Company-owned or affiliated company.

 

The above compensation and benefits will be provided to you regardless of
whether you sign the Confidential Continued Employment/Separation Agreement in
Part II below. The agreement below provides for Separation Pay and Separation
Benefits on the terms and conditions described below.

 

 

--------------------------------------------------------------------------------

 

 

Part II. Confidential Continued Employment/Separation Agreement

 

This Confidential Continued Employment/Separation Agreement (the “Agreement”)
sets forth an amicable arrangement for the termination of your employment by
providing you with Continued Employment, pay and benefits in exchange for, among
other things, a release of claims. This Agreement is not an acknowledgement of
wrongdoing by you or the Company. If you enter into this Agreement, you agree
that you are doing so voluntarily.

 

1.     Continued Employment. You will remain a Company employee from April 1,
2020 until March 31, 2021 (the “Continued Employment Period”). During that time,
your title will be Consultant. In that role, you will be expected to be
reasonably available to the Company to provide consulting services. You and the
Company estimate that such services will take 8-10 hours per month, but that
amount may increase or decrease during the Continued Employment Period at the
Company’s discretion, provided that it shall not exceed 80 hours in any one
month. The Company expects that most if not all of this work can be performed
remotely, though you agree to be available to come into the office as reasonably
requested from time to time by the Company during the Continued Employment
Period.

 

2.     Pay and Benefits During Continued Employment Period. The Company shall
pay you $324,480, less applicable deductions and withholdings, to be paid in 24
equal installments in accordance with the Company’s regular payroll cycles, with
the exception of the final payment which will be paid within ten (10) days
following the Effective Date of this Supplemental Release and Waiver (see
section 7 and appendix I). You will be eligible for the same benefits, including
health insurance, generally made available to Company employees but you will not
be eligible for any incentive compensation programs.

 

The Continued Employment Period and the pay and benefits provided in this
Agreement are in lieu of all other forms of severance or other compensation
payments under any Company policy, plan, practice or agreement (excluding vested
retirement benefits). They are unique and exclusive to you, and are available to
you only if you execute and do not revoke this Agreement. They constitute
additional benefits and compensation to which you would not otherwise be
entitled. By accepting this Agreement, you hereby waive any other benefits and
compensation that may be provided under any other agreement or the Company’s (or
any of its subsidiaries’ or affiliates’) policies, plans or practices (excluding
vested retirement benefits).

 

3.     Treatment of Restricted Stock Units. In accordance with the terms of the
Restricted Stock Unit agreement (“RSU agreement”), your unvested Restricted
Stock Units are subject to forfeiture when your employment ends. If approved by
the Board of Directors, the Company will modify the RSU agreement as follows:
The 938 restricted stock units scheduled to vest on January 15, 2021 shall vest
on that date. Vesting of the 938 restricted stock units scheduled to vest on
January 17, 2022 will be accelerated to also vest on January 15, 2021. Vesting
of these shares on January 15, 2021 shall be permitted notwithstanding the fact
that you will no longer be a Company employee.

 

 

--------------------------------------------------------------------------------

 

 

4.     Release of Claims. In consideration for the Continued Employment Period
and the pay and benefits provided in this Agreement, you and your heirs,
executors, representatives, agents, insurers, administrators, successors and
assigns fully waive, release and discharge the Company, including, without
limitation, all of the Company’s related corporations, affiliates, parents,
subsidiaries, joint ventures, and current and former directors, officers,
employees, agents, attorneys, insurers, shareholders, representatives and
assigns (the “Released Parties”), from any and all liability, damages, claims or
causes of action, direct or indirect, known or unknown, relating in any way to
your employment with the Company or the termination of that employment. You
acknowledge and understand that by entering into this Agreement, you are waiving
and releasing any legal claims you may have relating to your employment at the
Company and the termination of that employment.

 

This release also includes, but is not limited to, all claims against the
Released Parties under any local, state or federal laws, including but not
limited to ERISA, 29 U.S.C. § 1001, et seq.; Title VII of the Civil Rights Act
of 1964, 42 U.S.C. § 2000e, as amended; the Post Civil War Civil Rights Acts, 42
U.S.C. §§ 1981-1988; the Civil Rights Act of 1991; the Equal Pay Act; the
Americans with Disabilities Act; the Family and Medical Leave Act; the
Rehabilitation Act of 1973; the Uniformed Services Employment and Reemployment
Rights Act; the Fair Labor Standards Act; Executive Order 11246; the
Sarbanes-Oxley Act, as amended; the Worker Adjustment and Retraining
Notification Act, as amended; the National Labor Relations Act, as amended; the
Genetic Information Nondiscrimination Act; and all other federal, state, or
local common or statutory law theories and all federal, state, or local labor,
employment or wage laws that may legally be waived.

 

This release and the ADEA release in Section 5 do not waive any rights you may
have, if any, in vested retirement benefits with the Company or for unemployment
compensation benefits with a state agency. The releases also do not prevent you
from pursuing a claim that the Company has violated the terms of this Agreement.
Your releases also do not prevent you from filing a claim for discrimination, or
participating in an investigation, with the Equal Employment Opportunity
Commission, the National Labor Relations Board or any applicable state labor
agency, but you agree not to accept any monetary damages or other compensation
for any claim.

 

5.     Specific Release of ADEA Claims. In further consideration of the
Separation Pay and Separation Benefits provided to you in this Agreement, you
hereby irrevocably and unconditionally fully and forever waive, release and
discharge the Released Parties from any and all claims, whether known or
unknown, from the beginning of time to the date of your execution of this
Agreement, arising under the Age Discrimination in Employment Act (“ADEA”), as
amended, and its implementing regulations, including the Older Workers’ Benefit
Protection Act. By signing this Agreement, you hereby acknowledge and confirm
that (i) you have read this Agreement in its entirety and understand all of its
terms; (ii) you have been advised of and have availed yourself of your right to
consult with your attorney prior to executing this Agreement; (iii) you
knowingly, freely and voluntarily agree to all of the terms and conditions set
out in this Agreement, including, without limitation, the waiver, release and
covenants contained herein; (iv) you are executing this Agreement, including the
waiver and release, in exchange for good and valuable consideration in addition
to anything of value to which you are otherwise entitled; (v) you were given at
least twenty-one (21) days to consider the terms of this Agreement and consult
with an attorney of your choice, although you may sign it sooner if desired;
(vi) you understand that you have seven (7) days from the date you sign this
Agreement to revoke the release in this Section by delivering notice of
revocation to Megan Kendrick, Vice President of Human Resources at
mkendrick@nwpipe.com by e-mail before the end of such seven (7)-day period; and
(vii) you understand that the release contained in this paragraph does not apply
to rights and claims that may arise after the date on which you sign this
Agreement. The parties agree that any changes to this Agreement, whether
material or not, do not restart the running of the twenty-one (21)-day period.

 

 

--------------------------------------------------------------------------------

 

 

If you sign and do not revoke this Section, this Agreement will become
effective, in its entirety, on the eighth (8th) day after you sign this
Agreement (the “Effective Date”).

 

6.     Covenant Not to Sue. You agree not to lodge, file or bring any suit,
charge, complaint or other form of action against the Company or its directors,
trustees, servants, officers, agents, employees, subsidiaries, affiliates,
divisions, insurers, successors or assigns, relating in any way whatsoever to
any matters released herein. This paragraph does not apply to charges filed with
the Equal Employment Opportunity Commission or an equivalent state agency.

 

7.     Supplemental Release. You further agree that you will sign a supplemental
release, in a form similar to that attached here as Exhibit A, on or shortly
after your last day of employment.

 

8.     Acknowledgement of Receipt of Wages. You acknowledge that you have been
paid in full all sums due and owing by virtue of your employment with the
Company.

 

9.     Confidentiality of Agreement. You agree to hold confidential the terms
and conditions of this Agreement, except as otherwise provided by law. You may,
however, discuss the terms and conditions of this Agreement with your
significant other, attorney and tax advisor. You agree that you will take all
steps reasonably necessary to ensure that those parties to whom disclosure is
permitted will maintain the confidentiality of this Agreement and that you will
be personally liable if they violate the confidentiality of this Agreement. In
no manner will this obligation prevent you from responding to any government
agency, court order or subpoena with truthful and accurate information.

 

10.     Confidentiality Obligations. You acknowledge that you have a duty as a
former employee of the Company to keep confidential all proprietary or
confidential information obtained by you during the course of your employment
with the Company. During the course of your employment, you have had access to
and have used substantial amounts of Company confidential and proprietary
information, including but not limited to proprietary processes and procedures;
financial and accounting information; strategic planning information; human
resources information; Company policies, procedures and objectives; Company
operating information; and customer and supplier information (“Confidential
Information”). You agree to maintain the strict confidentiality of all
Confidential Information after your employment at the Company ends and at all
times in the future except when required by law, e.g., upon subpoena by a
government agency. You agree to immediately notify the Company in writing upon
receipt of such a summons, subpoena or other request for any Confidential
Information. You understand that your disclosure of Confidential Information to
anyone may subject you and any other user of that information to legal and
equitable claims by the Company.

 

 

--------------------------------------------------------------------------------

 

 

11.     Non-Disparagement. You agree that you will not in any way disparage or
harm the name or reputation of the Company, any Company-owned business or any
Company affiliate, including any such entities’ past or present officers,
directors, employees, agents or attorneys, in either their personal or official
capacities. In no manner will this obligation prevent you from responding to any
government agency, court order or subpoena with truthful and accurate
information.

 

12.     Cooperation with Company Matters. You agree that, if requested by the
Company, you will cooperate and provide truthful and accurate information to the
Company in connection with matters about which you have knowledge or in defense
of threatened, ongoing or future litigation, claims, or administrative or
arbitration proceedings against the Company or any of its affiliates. After the
Continued Employment Period ends, the Company will reimburse you for such time
at an hourly rate of compensation that is based on your annual base salary at
the Company as of March 31, 2020.

 

13.     Right to Seek Injunctive Relief. You acknowledge that any breach of your
obligations under the confidentiality and non-disparagement provisions of this
Agreement would constitute a material breach of the Agreement. You further
acknowledge that the Company’s remedy at law for any actual or threatened breach
of those obligations would be inadequate and that the Company will, in addition
to whatever remedies it may have at law or in equity under this Agreement, be
entitled to immediate injunctive relief from any actual or threatened breach of
those provisions.

 

14.     Entire Agreement; Applicable Law. This Agreement reflects the entire
agreement and understanding between you and the Company and supersedes and
replaces all other oral or written understandings regarding your employment
except: the Performance Share Unit Agreement and the Restricted Stock Unit
Agreement. You acknowledge that you are not relying upon any other
representations, arrangements or understandings in signing this Agreement. This
Agreement shall be construed in accordance with and governed by the statutes and
common law of the State of Oregon. No changes may be made to the terms of this
Agreement except in a writing signed by you and the Company’s President. The
jurisdiction of the federal and state courts in Multnomah shall be exclusive.

 

15.     Severability. If any portion or provision of this Agreement is held
invalid or unenforceable, the remainder of the Agreement will be deemed
severable, will not be affected, and will remain in full force and effect.

 

16.     Voluntary Execution. You acknowledge that you have read this Agreement
and understand it, and that you are entering into it voluntarily.

 

If you agree to this Agreement, please sign and return it to me. If you have any
questions concerning this Agreement, please feel free to contact me. I thank you
for all you have done for the Company during your employment and wish you
success in the future.

 

 

--------------------------------------------------------------------------------

 

 

  Sincerely,            /s/ Scott Montross           Scott Montross   President
and CEO   Northwest Pipe Company

 

I have carefully reviewed the Confidential Continued Employment/Separation
Agreement set forth in Part II above. I understand that it includes a release of
legal claims, and I knowingly and voluntarily accept its terms.

 

 

 

 /s/ Robin Gantt   March 30, 2020 Employee signature   Date             Robin
Gantt     Employee name printed    

                         

 

--------------------------------------------------------------------------------

 

 

ATTACHMENT 1
SUPPLEMENTAL RELEASE AND WAIVER

 

Pursuant to the terms of the Confidential Continued Employment/Separation
Agreement between Northwest Pipe Company and Robin Gantt, effective ______,
2020, the parties agree as follows:

 

Final Pay. Your final pay under the Confidential Continued Employment/Separation
Agreement will be paid in a lump sum within ten (10) days following the
Effective Date of this Supplemental Release and Waiver.

 

Supplemental Release and Waiver. In consideration for these separation benefits
and those provided in the Confidential Continued Employment/Separation
Agreement, and to the fullest extent permitted under applicable law, you release
the Company, including, without limitation, all of the Company’s related
corporations, affiliates, parents, subsidiaries, joint ventures, and current and
former directors, officers, employees, agents, attorneys, insurers,
shareholders, representatives and assigns (the “Released Parties”), from any
claims you might have, whether known or unknown to you at this time, in
connection with your employment or your separation from employment. This release
includes any claims you might have under applicable state, federal, or local law
dealing with employment, contract, wage and hour, tort, or civil rights matters
including, but not limited to, applicable state civil rights or wage payment
laws, the Employee Retirement Income Security Act (ERISA), Title VII of the
Civil Rights Act of 1964, the Post-Civil War Civil Rights Acts (42 U.S.C. §§
1981-1988), the Civil Rights Act of 1991, the Age Discrimination in Employment
Act, the Older Workers' Benefit Protection Act, the Rehabilitation Act of 1973,
the Americans with Disabilities Act, the Equal Pay Act, the Family and Medical
Leave Act, the Uniformed Services Employment and Reemployment Rights Act, the
Fair Labor Standards Act, sections 503 and 504 of the Vocational Rehabilitation
Act, the Rehabilitation Act of 1973, the Worker Adjustment and Retraining
Notification Act, Executive Order 11246, and Oregon employment statutes, all as
amended, and any regulations under such laws.

 

This release does not affect any rights you might have for benefits under any
applicable medical insurance, disability, workers’ compensation, unemployment
compensation, or retirement programs. This release also does not prevent you
from filing a claim with the Equal Employment Opportunity Commission or the
applicable state labor agency, but you agree not to accept any monetary damages
or other compensation for any claim.

 

Older Workers Benefit Protection Act. Pursuant to the Older Workers Benefit
Protection Act, you acknowledge that: (a) the Company encourages you to consult
with an attorney prior to executing this Supplemental Release and Waiver;
(b) you have read the release and understand the effect of your release and that
you are releasing legal rights; (c) you are aware of certain rights to which you
may be entitled under certain statutes and laws identified in the release;
(d) you have had at least twenty-one (21) days to consider this Supplemental
Release and Waiver, which ran concurrent with your continued employment pursuant
to your Separation Agreement; (e) you do not waive rights or claims under the
federal Age Discrimination in Employment Act that may arise after the date this
waiver is executed; and (f) as consideration for executing this Supplemental
Release and Waiver, you have received additional benefits and compensation of
value to which you would not otherwise be entitled. You may revoke your
acceptance of this Supplemental Release and Waiver within seven days of your
acceptance by sending a written statement to that effect addressed to the
attention of ___________________. Unless you revoke it within those seven days,
this Supplemental Release and Waiver will be effective on the eighth day after
you have signed it (“Effective Date”).

 

 

--------------------------------------------------------------------------------

 

 

Accepted ____________, 20__

 

Robin Gantt

 

__________________________

[Employee’s signature]

 

 

Accepted _____________, 20__

 

__________________________

[Executive’s signature]

 

_________________________ [Printed name of Executive]

_________________________[Title]

Northwest Pipe, Company

 

 

 